         Case 1:19-cr-00795-SHS Document 204 Filed 11/23/20 Page 1 of 1




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                     888 GRAND CONCOURSE, SUITE 1H
                                                     BRONX, NEW YORK 10451
                                                     (718) 293-4900 FAX (718) 618-0140
                                                     www.klugerlawfirm.com

                                                     November 21, 2020


By ECF
Honorable Sidney H. Stein                                                 MEMO ENDORSED
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re:    United States v. Omar Baez
                      19 Cr. 795 (SHS)

Dear Judge Stein:

      I represent Omar Baez in this matter. On August 26, 2020, Mr. Baez appeared before
your Honor and pled guilty to Count Two of the Indictment. He is scheduled to be sentenced on
November 30, 2020 at 2:30 p.m.

      Due primarily to the current Covid-19 pandemic, the defense respectfully requests that
sentencing in this matter be adjourned to mid-to-late January 2021. Unfortunately, right now, I
have limited access to my office, which, together with a full schedule, is hampering my ability to
properly and effectively prepare for sentencing in this matter. I apologize for the delay and any
inconvenience that it may cause.

      AUSA Frank J. Balsamello consents to this request on behalf of the Government.




                                                     Respectfully Submitted,

                                                     /s/
                                                     Matthew J. Kluger, Esq.

                                            The sentencing is adjourned to January 25, 2021, at 11:00
cc:    AUSA Frank J. Balsamello             a.m. The defense submissions are due by January 11, the
                                            government submissions are due by January 18, 2021.
                                            Dated: New York, New York
                                                    November 23, 2020
